NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SAMUEL F. MATTSON,
Claimant-Appellant,
V.
ERIC K. SHINSEK_I, SECRETARY OF VETERANS
AFFAIRS,
Responden,t~Appellee.
2011_7118 `
Appeal from the United States Court of Appea1s for
Veterans Claims in 08-0285, Judge Wi11iam P. Greene, Jr.
ON MOTION
ORDER
Samuel F. Mattson submits a letter that the court
construes as a motion for an extension of time to file his
brief
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted Mattson’s brief is due within
45 days of the date of filing of this order

MATTSON V. DVA
CC.
S
2
FoR THE COURT
JUN 02 2011 /3/Jan H0rba1y
Date J an Horba1y
C1erk
Samue1 F. Mattson (Inf0rmal Brief F0rm Er1c1osed)
Michae1D. Snyder, Esq.
U.S. C0UR'HJ'|?E|9PEALS FOR
THE FEDERAL CIRCUIT
JUN 02 2011
.lAN HORBALY
~CLERK